  Case 16-33286         Doc 42     Filed 10/29/18 Entered 10/29/18 12:05:31              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-33286
         ERICKA BUTLER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/19/2016.

         2) The plan was confirmed on 12/28/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/27/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-33286       Doc 42        Filed 10/29/18 Entered 10/29/18 12:05:31                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $12,711.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $12,711.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $593.73
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,615.49

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN FIRST FINANCE           Unsecured         286.00           NA              NA            0.00        0.00
AMERICASH LOANS LLC              Unsecured      1,500.00       1,010.87        1,010.87          67.83        0.00
ANN & ROBERT H LURIE CHILDRENS   Unsecured         171.00           NA              NA            0.00        0.00
ANN & ROBERT H LURIE CHILDRENS   Unsecured         154.00           NA              NA            0.00        0.00
ANN & ROBERT H LURIE CHILDRENS   Unsecured      1,312.50            NA              NA            0.00        0.00
ARS ACCOUNT RESOLUTION           Unsecured         154.00           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE         Secured       21,900.00     24,523.13        24,345.00      2,860.17    1,840.86
CAPITAL ONE AUTO FINANCE         Unsecured      2,445.00            NA           178.13          11.95        0.00
CAPITAL ONE BANK USA             Unsecured         239.00           NA              NA            0.00        0.00
CB/DOTS                          Unsecured         786.00           NA              NA            0.00        0.00
CB/VICTORIA SECRET               Unsecured         161.00           NA              NA            0.00        0.00
CERASTES LLC                     Unsecured            NA       1,487.60        1,487.60          99.82        0.00
Convergent                       Unsecured           0.00           NA              NA            0.00        0.00
CREDIT BOX                       Unsecured         414.90      2,280.79        2,280.79        153.04         0.00
EMERGENCY MEDICAL PHYSICIANS     Unsecured         138.49           NA              NA            0.00        0.00
FIGIS COMPANIES INC              Unsecured            NA         586.12          586.12          39.33        0.00
FIGIS INC                        Unsecured         566.00           NA              NA            0.00        0.00
FIRST PREMIER BANK               Unsecured         406.00           NA              NA            0.00        0.00
FIRST PREMIER BANK               Unsecured         360.00           NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         406.00           NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         360.00           NA              NA            0.00        0.00
Lendgreen                        Unsecured         700.00           NA              NA            0.00        0.00
NICOR SOLUTIONS                  Unsecured         461.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT             Unsecured      4,997.00       3,414.21        3,414.21        229.09         0.00
PRA RECEIVABLES MGMT             Unsecured         239.00        291.28          291.28          19.54        0.00
QUANTUM3 GROUP LLC               Unsecured         786.00        758.55          758.55          50.90        0.00
QUANTUM3 GROUP LLC               Unsecured         161.00        249.34          249.34          16.73        0.00
REGIONAL ACCEPTANCE CORP         Unsecured      7,856.00            NA         8,038.88        539.41         0.00
REGIONAL ACCEPTANCE CORP         Secured       11,125.00     19,163.88        11,125.00      1,262.63      834.07
RUSH UNIVERSITY MEDICAL CENTE    Unsecured     39,451.00            NA              NA            0.00        0.00
SCHEER GREEN BURKE               Unsecured         295.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-33286        Doc 42     Filed 10/29/18 Entered 10/29/18 12:05:31                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
UNITED STUDENT AID FUNDS INC   Unsecured     28,625.00     30,389.29     30,389.29            0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured      4,105.00       4,201.41      4,201.41           0.00        0.00
WEBBANK/FINGERHUT              Unsecured          37.00           NA            NA            0.00        0.00
WORLD FINANCE CORPORATION      Secured           400.00           NA            NA            0.00        0.00
WORLD FINANCE CORPORATION      Unsecured      1,004.00       1,045.29      1,045.29          70.14        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00               $0.00                 $0.00
      Mortgage Arrearage                                   $0.00               $0.00                 $0.00
      Debt Secured by Vehicle                         $35,470.00           $4,122.80             $2,674.93
      All Other Secured                                    $0.00               $0.00                 $0.00
TOTAL SECURED:                                        $35,470.00           $4,122.80             $2,674.93

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $53,931.76           $1,297.78                  $0.00


Disbursements:

       Expenses of Administration                            $4,615.49
       Disbursements to Creditors                            $8,095.51

TOTAL DISBURSEMENTS :                                                                       $12,711.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-33286         Doc 42      Filed 10/29/18 Entered 10/29/18 12:05:31                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
